Title: To Thomas Jefferson from John Vaughan, 20 December 1803
From: Vaughan, John
To: Jefferson, Thomas


               
                  Dear Sir
                  Philad: 20 Dec 1803
               
               By desire of Dr Priestley I have sent per Post for your acceptance, the New Edition of his pamphlet on Phlogiston, & his last answer to Lynn—The Dr. requests you will permit him to trouble you to cause one to be forwarded to M Levingston at Paris—I have taken the liberty of forwarding one to you for that purpose.—
               D Priestley has been very ill, he is now somewhat better but I fear we shall not long have him with us— 
               Vaccination has been renewed here both from the Scab. 7. months Old in the hands of Dr Hewson, & by matter from England sent to Dr Coxe 
               I remain with the greatest respect Your frend &c
               
                  Jn Vaughan
               
            